                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 J & J SPORTS PRODUCTIONS, INC.                    :          CIVIL ACTION
                                                   :
    v.                                             :          No. 17-1937
                                                   :
 RAHIM HENDERSON, et al.                           :


                                              ORDER

         AND NOW, this 28th day of August, 2019, upon consideration of Plaintiff J & J Sports

Productions, Inc.’s (J & J) Application for Default Judgment against Defendants Rahim Henderson

and Atmosphere Bar & Lounge, LLC (Atmosphere), and following a hearing held on April 12,

2018, and for the reasons set forth in the accompanying Memorandum, it is ORDERED J & J’s

Application (Document 14) is GRANTED as follows:

   •     Judgment is entered in favor of J & J and against Henderson and Atmosphere.

   •     For its violation of 47 U.S.C. § 605(a), Atmosphere is liable to J & J for a total sum of

         $15,900 in statutory and enhanced damages under 47 U.S.C. § 605(e). This award is

         comprised of:

            o An award of $3,975 in statutory damages pursuant to 47 U.S.C. §

                605(e)(3)(C)(i)(II); and

            o    An award of $11,925 in enhanced damages pursuant to 47 U.S.C. §

                605(e)(3)(C)(ii).

   •     Henderson is jointly and severally liable for $3,000 of the $15,900 award. Atmosphere is

         severally liable for the remaining $12,900.
•   J & J may submit its request for costs and reasonable attorneys’ fees Pursuant to 47 U.S.C.

    § 605(e)(3)(B)(iii) on or before September 10, 2019. Failure to do so may result in J & J’s

    waiver of those rights.

•   The Clerk of Court shall mail a copy of this Order and the accompanying Memorandum to

    Defendants at the address listed on the docket and the following address:

                                  Rahim Henderson 72046-066
                                        FCI Butner Low
                                 Federal Correctional Institution
                                          P.O. Box 999
                                      Butner, N.C. 27509


•   The Clerk is DIRECTED to mark this matter CLOSED.



                                              BY THE COURT:



                                              /s/ Juan R. Sánchez__
                                              Juan R. Sánchez, C.J.
